Hunstein, Justice.
Donald Hudgens was convicted of the malice murder of Mary Hudgens, his wife, and sentenced to life imprisonment.*
*135Decided May 24, 1993.
Johnny B. Mostiler, for appellant.
W. Fletcher Sams, District Attorney, Randall K. Coggin, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Rachelle L. Strausner, Staff Attorney, for appellee.
1. Viewed to support the verdict, the evidence at trial established that appellant struck his 67-year-old wife twice in the head with his walker cane and then strangled her until she died of asphyxiation. The evidence adduced was sufficient to enable a rational trier of fact to find appellant guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We have carefully reviewed appellant’s remaining enumerations of error and have found them to be without merit.

Judgment affirmed.


All the Justices concur.


 The murder occurred on April 9, 1991. Hudgens was indicted in Spalding County on February 4, 1992. A jury found him guilty on June 16, 1992, and he was sentenced the same day. His motion for new trial, filed June 23, 1992, was denied November 11, 1992. His notice *135of appeal was filed on November 25, 1992, and the appeal was docketed in this court on December 14, 1992. Oral arguments were heard on April 12, 1993.